                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                          Chapter 7 Bankruptcy
                                                                     Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,

                Debtor.
    _____________________________________

    MCQUILLEN PLACE COMPANY, LLC,                               Adversary Case No. 19-09035

                 Plaintiff,

    vs.                                                       MOTION TO DISMISS FOR
                                                             FAILURE TO STATE A CLAIM
    FIRST SECURITY BANK & TRUST CO.,                             (F.R.B.P. 7012(b)(6))1

                 Defendant.


          COMES NOW Defendant First Security Bank & Trust Co. (“First Security”) and

hereby moves to dismiss the Complaint of McQuillen Place Company, LLC for Equitable

Subordination of the Lien of First Security Bank & Trust Co. (the “Complaint”), pursuant to

rule 7012(b)(6) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and in

support thereof states as follows:

I.        The Pleading Rules Require That a Complaint Alleging Fraud Meet a Heightened
          Standard Beyond Merely Being Plausible on its Face.

          To avoid dismissal under Bankruptcy Rule 7012(b)(6), a complaint must, at a

minimum, contain either direct or inferential allegations respecting all the material elements

necessary to sustain recovery under some viable legal theory. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 562 (2007). In addition, a plaintiff must plead enough factual allegations to



1
 By filing this Motion, the Movant does not waive and instead does preserve and reserve any and all other
argument, theory, remedy, right, etc.


                                                   1
“raise a right to relief above the speculative level,” in other words to one “that is plausible on

its face” Id. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       A claim is plausible on its face when the allegations allow the court to draw the

reasonable inference that the defendants are liable for the misconduct alleged and there is

“more than a sheer possibility that a defendant has acted unlawfully.” Id. If a plaintiff alleges

“facts that are ‘merely consistent with’ a defendant’s liability,” the complaint is insufficiently

pled. See id. (citing Twombly at 557). When considering whether a complaint meets the

plausibility standard, the Court must accept all factual allegations as true, but the Court “is

‘not bound to accept as true a legal conclusion couched as a factual allegation.’” Carton v. Gen.

Motor Acceptance Corp., 611 F.3d 451, 454 (8th Cir. 2010) (quoting Iqbal at 678).

       Accordingly, speculative, conclusory, or nonspecific allegations are insufficient.

Cooper v. Schriro, 189 F.3d 781, 784–85 (8th Cir. 1999). Therefore, “in considering a motion

to dismiss, courts . . . reject conclusory allegations of law and unwarranted inferences.” Silver

v. H&R Block, Inc., 105 F.3d 394, 397 (8th Cir. 1997) (citing In re Syntex Corp. Sec. Litig., 95

F.3d 922, 926 (9th Cir. 1996)); see also Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.

1990) (“We do not, however, blindly accept the legal conclusions drawn by the pleader from

the facts.”) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987); 5 Charles

A. Wright et al., Federal Practice and Procedure §1357, at 595–97 (1969)).

       Additionally, claims for fraud and negligent misrepresentation must be set forth under

the heightened fact pleading standard required by rule 9(b) of the Federal Rules of Civil

Procedure. Crest Const. II, Inc. v. Doe, 660 F.3d 346,353 (8th Cir. 2011). Specifically, to support

an allegation of fraud, facts such as time, place, content, identity, and “what was given up”

must be pled. E.g., Weimer v. International Flavors & Fragrance, 240 F.R.D. 431, 437 (N.D. Iowa



                                                 2
2007) (citations omitted). Thus, the pleading standard for the Complaint here is much higher

than the “usual” sufficiency requirements because the Complaint pleads fraud. See, e.g.,

Compl. at ¶115.

       Last but not least, a plaintiff is “bound by [the] exposition” of the facts it sets forth in

its complaint. Romine v. Acxiom Corp., 296 F.3d 701, 706 (8th Cir. 2002). Thus, a plaintiff can

“plead [itself] out of court” if the allegations of its complaint, or the documents on which it

relies to establish the purported fraud, establish that the plaintiff cannot plausibly establish its

claim. Baker v. John Morrell & Co., 266 F. Supp. 2d 909, 922 (N.D. Iowa 2003), aff’d, 382 F.3d

816 (8th Cir. 2004) (citing, inter alia, N. Tr. Co. v. Peters, 69 F.3d 123, 129 (7th Cir. 1995) (“a

party ‘can plead himself out of court by . . . alleging facts [that] . . . demonstrate that [it] has

no legal claim”)); see also OmegaGenesis Corp. v. Mayo Found. for Med. Educ. & Research, 851 F.3d

800, 807 (8th Cir. 2017).

II.    Equitable Subordination Is an Extraordinary Remedy that Requires Inequitable
       Conduct Causing Harm to Other Creditors and May Not Be Applied so as to
       Contravene the Bankruptcy Code.

       The Complaint in its caption sought “equitable subordination” and then cited to

section 510 of title 11 of the United States Code (the “Bankruptcy Code”). Compl. pg. 1. The

Plaintiff alleges “the statutory predicates for the claims brought in this Adversary Proceeding

are [Bankruptcy Code §] 510(c).” Compl. ¶4. Lastly, the relief sought was entry of an order

“subordinating all liens, claims and encumbrances of [First Security] in any asset of the

Debtor to a priority in distribution below that of all claim and interest holders in and of the

Debtor, including, but not limited to, those of the unsecured creditors and the owners of the

Debtor’s equity.” Compl. pg. 32. In sum, the Complaint relies on Bankruptcy Code §510(c).




                                                 3
       In that light, the Supreme Court has instructed that equitable subordination is

governed by federal law, not state law. Am. Sur. Co. v. Sampsell, 327 U.S. 269, 272 (1946)

(noting “that federal bankruptcy law, not state law, governs the distribution of a bankrupt's

assets to his creditors” and principles of subordination). Accordingly, equitable subordination

is appropriate only if all three of the following conditions are present:

       a. Inequitable conduct on the part of the lender;

       b. Unfair advantage or injury caused by the inequitable misconduct; and

       c. Subordination available without running afoul of other Code provisions.

In re M&S Grading, Inc., 541 F.3d 859, 866 (8th Cir. 2008). Crucially, equitable subordination

is “an extraordinary remedy and is rarely granted.” In re Diwan, L.L.C., 2013 WL 8351981, at

*5 (Bankr. S.D. Iowa 2013) (Shodeen, J.). Naturally, if any of the three equitable

subordination elements are not satisfied, then equitable subordination is inappropriate and

the requested relief must be denied. In re Equip. Equity Holdings, Inc., 491 B.R. 792, 842 (Bankr.

N.D. Texas 2013). With respect to a claim, it may only be subordinated to below or on par

with other creditors’ claims, but not subordinated to below or on par with equity interests. In

re Rich Capitol, LLC, 436 B.R. 224, 235 (Bankr. S.D. Fla. 2010) (noting that “[t]here is no

provision for the subordination of a claim to an interest”).

       Importantly, the mere existence of a fraudulent scheme or inequitable conduct will not

require equitable subordination of a claim, unless the improper conduct resulted in actual

harm to creditors. Kansas City Journal-Post Co., 144 F.2d 791, 802–03 (8th Cir. 1944) (limiting

equitable subordination to defendant’s “withdrawal of the $99,000 new working capital from




                                                4
the corporation’s treasury,” who otherwise committed no fraud on the general creditors); 2

accord Comstock v. Grp. of Inst. Inv’rs, 335 U.S. 211, 229 (1948); In re Diwan, L.L.C., 2013 WL

8351981, at *4 (noting that “the misconduct must have resulted in injury to the creditors or

conferred an unfair advantage on the” party whose claim would be equitably subordinated);

In re Kober, 1988 WL 1571436, at *2 (Bankr. S.D. Iowa 1988) (Hill, J.). The focus of the

inquiry therefore is on the issue of harm suffered by the creditors of the debtor, not necessarily

harm to the debtor itself. In re Multiponics, Inc., 622 F.2d 709, 721 (5th Cir. 1980).

        An equitable subordination complaint is insufficient if it merely alleges that because

of a lender’s refusal to participate in a meaningful meeting, the debtor was forced to file

Chapter 11. In re 80 Nassau Associates, 169 B.R. 832 (Bankr. S.D.N.Y. 1994).3 This is so

because the mere filing of a bankruptcy petition, without more, is a legally insufficient

allegation of injury to satisfy the requirements of equitable subordination. Id. at 843. This

requirement is “even more compelling in single asset real estate cases” because “[f]requently,

the debtor in [such cases] lacks equity in the property, cannot service the secured debt, and

files a bankruptcy petition to prevent or delay a foreclosure.” Id. at 843 n. 9. The secured

creditor’s liquidation of valid lien rights … does not injure the creditor body.” Id. at 843 n. 9.

        The Debtor here resembles the Debtor in 80 Nassau, as this Court, after a contested

in-court evidentiary hearing, found the following facts:


2
  While Kansas City Journal-Post was decided before Bankruptcy Code §510(c) was codified by the 1978
Bankruptcy Code, “Congress intended that [the principles of equitable subordination] be defined by existing case
law. Hence, pre-Code cases interpreting the doctrine remain authoritative.” In re 80 Nassau Assoc., 169 B.R. 832,
836 n. 3 (Bankr. S.D.N.Y. 1994) (citations omitted).
3
  The 80 Nassau Complaint alleged a bank engaged in inequitable conduct that caused the Debtors to file Chapter
11 petitions. 169 B.R. at 835. Specifically, “they charge that [the bank] . . . lulled [the Debtor] into the belie[f]
that if they paid certain real estate taxes and other expenses, [the bank] would meet with the Debtors to discuss
the restructuring of the mortgage obligations. Instead, after the Debtors . . . paid these obligations and also
provided certain financial information, [the bank] filed a foreclosure action. This left the Debtors with no choice
but to file their Chapter 11 petitions.” Id. Eventually, “the Court [held] that the Debtors ha[d] failed to allege
either the type of conduct or injury that would warrant equitable subordination.” Id.


                                                         5
       The Debtor’s primary asset is real property in Floyd County, Iowa. . . . The
       property is known as McQuillen Place Condominiums . . . . The owners of
       McQuillen Place Company, LLC are Mr. Thomson (60%) and James Gray
       (40%).

                                             ***

       Thomson sought a loan from First Security; however, the Bank declined due to
       his inexperience with the type of project. He then sought other financing
       through other lenders throughout the United States and chose CRBT [Cedar
       Rapids Bank & Trust] . . . . CRBT asked First Security if it would participate in
       the loan. First Security agreed to participate, and CRBT was the “lead bank.”

                                             ***

       First Security eventually grew concerned with the progress of the construction
       and sought more control. CRBT agreed to assign the loan to First Security. In
       July 2018, after First Security took over the loan, it held a mediation with
       Debtor. They reached an agreement on a new payment plan for the first
       mortgage.

       First Security is now the holder of a claim against Debtor which is secured by
       a Construction Mortgage and a Promissory Note dated December 31, 2014.

                                             ***

       In 2014, a groundbreaking was held for the building, but construction did not
       start until 2015. Construction eventually came to a halt in July 2017 with the
       project at 90 percent completion.

                                             ***

       Before bankruptcy, the mortgage payments fell behind, and First Security filed
       a mortgage foreclosure action.

In re McQuillen Place Company, LLC, 609 B.R. 823, 826 (Bankr. N.D. Iowa 2019). Application

of the equitable subordination principles leads to the conclusion the Complaint was

insufficiently pled. The following arguments support this contention.




                                              6
III.    While the Complaint May Adequately Allege Inequitable Conduct, it Does Not
        Adequately Allege Harm to Creditors or Establish that Application of Equitable
        Subordination Would Be Harmonious with the Bankruptcy Code.

        Solely for purposes of this Motion and for no other purposes, and consistent with

application of familiar standards of rule 12(b)(6) of the Federal Rules of Civil Procedure, First

Security assumes arguendo that the Complaint sufficiently pleads the first element of equitable

subordination, viz., inequitable conduct or fraud. However, First Security submits that the

Complaint did not sufficiently plead the other two elements that are required to sustain a

claim for equitable subordination.

        With respect to the third element, viz., application of equitable subordination must not

be inconsistent with the provision in the Bankruptcy Code, the Complaint is remarkably

silent. The Complaint does not, even in any boiler-plate conclusory fashion, allege the third

requisite element. Thus, the Complaint is insufficiently pled, and must be dismissed

summarily. Bell Atlantic Corp. v. Twombly, 550 U.S. at 562 (complaint must contain either

direct or inferential allegations respecting all the material elements necessary to sustain recovery

under the alleged legal theory).

        As to the second element, viz., that there must be some unfair advantage or injury, the

focus of the inquiry is injury to the creditors. E.g., In re Diwan, L.L.C., 2013 WL 8351981, at

*4 (noting that “the misconduct must have resulted in injury to the creditors or conferred an

unfair advantage on the” party whose claim would be equitably subordinated). The

Complaint is woefully insufficient because, while replete with allegations that the Debtor

suffered injury, it largely omits allegation of injury to the creditors. The Complaint alleges

that:

        ¶69: “The Debtor has been injured….”



                                                 7
        ¶123: “The Debtor suffered economic injury….”

        ¶146: “The Debtor has been damaged….”

        ¶180: “The Debtor has been injured….” and

        ¶193: “The Debtor has been injured….”

        The only allegation, which is also general and conclusory, of any injury allegedly

suffered by creditors is that the “failure to disclose such information to the Debtor resulted in

an increase in the Debtor’s exposure to subrogation claims, to the detriment of creditors.”4

Compl. ¶118 (emphasis added). Yet not one such creditor was identified. Likewise, the amount

of the creditors’ damage was not even alleged. As the Complaint is based on fraud, it must

adhere to the heightened pleading standard, which it fails to do.

        Viewed in the light most favorable to the Plaintiff, this Court or First Security does not

know which creditor was allegedly harmed or how much was the creditor harmed. At most,

this Court or First Security is only provided with one conclusory and nonspecific 3-word

allegation that inequitable conduct resulted in “detriment to creditors,” without any specific

fact, such as which creditor was harmed or how much the creditor was harmed. Cf. Cooper v.

Schriro, 189 F.3d at 784–85 (noting that speculative, conclusory, or nonspecific allegations are

insufficient).




4
 In fact, the allegation at ¶118 is contrary to Bankruptcy Code §509(c), which specifically states the co-debtor’s
claim is subordinated to the primary creditor’s claim. See In re White Trailer Corp., 266 B.R. 390, 394 (Bankr.
N.D. Ind. 2000) (“To the extent the codebtor actually pays the primary creditor . . . the codebtor’s claim may be
allowed . . . by way of . . . subrogation through §509(a). Nonetheless, any distribution on the codebtor’s claim
must be subordinated until the primary creditor’s claim is paid in full” pursuant to §509(c).). In other words, the
mere presence of subrogated claims (if any) should make no difference to the claims of other creditors, until and
unless First Security’s claim is paid in full. Surely everyone in the underlying Bankruptcy Case agrees there are
not enough assets to pay First Security’s claim in full. Thus, the subordinated subrogation claims will never be
paid anyway. By operation of §509(c), therefore, an “increase” of subrogated claims cannot possibly be “to the
detriment of creditors.”


                                                        8
       Most importantly, the singular allegation of harm to creditors is with regards to

non-disclosure of information that deals with the Iowa Economic Development Authority

(the “IEDA”) and EZ loan rules, viz., somehow the rules were not explained to the Debtor.

See, e.g., Compl. ¶¶102, 105, and 112. But it was Cedar Rapids Bank & Trust (“CRBT”) that

had the “vast experience and expertise in transactions involving economic development

assistance from the State of Iowa.” Compl. ¶84. Nothing in the Complaint alleges First Security

having any expertise.

       Indeed, the Complaint alleged CRBT “had acted as lender on numerous projects . . .

[that] had, like the Debtor, depended on complex IEDA assistance.” Id. at ¶28. Nowhere in

the Complaint are there any allegations that First Security had any expertise in procuring

loans from IEDA or the State of Iowa, nor are there any allegations that First Security

represented to the Debtor that First Security had any expertise. Instead, the Complaint alleged

merely that CRBT had the requisite expertise, and CRBT allegedly failed to use its expertise

to help the Debtor.

       As such, the Complaint is completely devoid of any allegation of fraud by First

Security or any reliance by the Debtor on First Security, and in the context of the second

equitable subordination element, there is no allegation that any conduct by First Security

harmed any creditor. And indeed even though the Complaint alleged First Security somehow

improperly induced Robert Thomson, Charles Thomson, and Amelia Management to grant

guarantees, those actions by First Security only led to “[t]he Debtor [being] injured.”

Complaint at ¶69. Notably, the Complaint did not assert Charles Thomson, Robert Thomson,

or Amelia Management was injured.




                                              9
       In sum, the Complaint simply failed to allege First Security in any form or fashion

acted to harm either the general creditor body or specific creditors. Hence, the Complaint is

fatally flawed, is insufficient to sustain an equitable subordination theory, and must be

dismissed.

IV.    The Complaint Fails to State a Claim Upon Which Relief Can Be Granted Because
       it Does Not Adequately Allege All Material Elements of Equitable Subordination
       or Meet the Heightened Pleading Standard Necessary for Fraud Claims.

       A complaint must allege all material elements of a claim that rises above the

speculative level so as to be plausible on its face and alleges more than a sheer possibility of

unlawful conduct. While the Court must accept factual allegations as true, legal conclusions

couched as factual allegations do not bind the Court. A complaint alleging fraud must support

the allegations with facts such as time, place, content, and identity.

       Here, the Complaint is silent as to the third element of equitable subordination,

rendering it defective on that alone. However, the Complaint also fails to adequately allege

the second element of equitable subordination because the sole allegation of harm to creditors

is that certain conduct resulted in “detriment to creditors.” It does not identify the creditors

or allege the actual harm they suffered. It does not articulate when or where or how such

detriment occurred, but is instead a speculative, conclusory, nonspecific allegation that is

insufficient. Accordingly, the Plaintiff fails to state a claim upon which relief can be granted

because two of the three elements are not satisfied.




                                               10
          WHEREFORE, First Security respectfully prays this Court enter and enroll an Order

dismissing this Complaint with prejudice.

          Date: July 28, 2020.

                                                            /s/ Eric J. Langston
                                                            Eric W. Lam, AT0004416
                                                            Eric J. Langston, AT0014001
                                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                                            115 Third Street SE, Suite 1200
                                                            Cedar Rapids, IA 52401
                                                            Tel: 319-366-7641; Fax: 319-366-1917
                                                            elam@simmonsperrine.com
                                                            elangston@spmblaw.com


                                                            /s/ Randall Nielsen
                                                            Randall E. Nielsen
                                                            Larry S.Eide
                                                            PAPPAJOHN, SHRIVER, EIDE & NELSEN P.C.
                                                            103 East State Street, Suite 800
                                                            P.O. Box 1588
                                                            Mason City, IA 50402-1588
                                                            Tel: 641-423-4264; Fax: 641-423-3145
                                                            nielsen@pappajohnlaw.com
                                                            eide@pappajohnlaw.com

                                                            ATTORNEYS FOR FIRST SECURITY BANK
                                                            & TRUST CO.

                                                 Certificate of Service
              The undersigned certifies, under penalty of perjury, that on this 28th day of July
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through the
CM/ECF system to the parties listed below:

          J.D. Hass                                                             Eric J. Langston
          Larry Eide                                                            Eric W. Lam
          L. Ashley Zubal

                                                            /s/ Wendi C. Scheer
First Security – McQuillen/Pldgs/Adv 19-09035 McQuillen v. First Sec - Drafts/ Mtn to Dismiss Complaint.072820.331p.wcs




                                                               11
